Citation Nr: 0737852	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for panic attacks and 
depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an upper chest 
disability.

4.  Entitlement to service connection for left ear hearing 
loss.

5. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant was a member of the North Carolina Army 
National Guard from February 1982 through June 2002; he 
served an initial period of active duty for training 
(ACDUTRA) from February 1982 to December 1982 and 
subsequently served on inactive duty for training (INACDUTRA) 
until his retirement in June 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision in which the RO 
denied the above claims.  The appellant filed a notice of 
disagreement (NOD) in March 2004, and the RO issued a 
statement of the case (SOC) in October 2004.  The following 
month, the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals).  

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

A review of the claims file reflects that further RO action 
on the claims on appeal is warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2007).

Specific to the appellant's Army National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6 
(2007).

The statute defining basic entitlement to service connection 
for peacetime service is 38 U.S.C.A. § 1131.  The presumption 
of soundness for purposes of 38 U.S.C.A. § 1131 applies to 
"every person employed in the active military, naval, or air 
service for six months or more."  38 U.S.C.A. § 1132 (West 
2002 & Supp. 2007).  See also 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007) (presumption of soundness applicable to wartime 
service connection statute applies only to "every 
veteran").  The term veteran means "a person who served in 
the active military, naval, or air service," and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1(d) (2007).  The term "active military, 
naval, or air service" includes active duty, any period of 
ACDUTRA during which an individual was disabled or died from 
a disease or injury incurred or aggravated in line of duty, 
and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002 
& Supp. 2007).  Thus, an individual who has served only on 
ACDUTRA and INACDUTRA must establish a service-connected 
disability in order to achieve status as a veteran, or person 
who served in the active military, naval, or air service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The appellant claims that he has the claimed disabilities as 
a result of his National Guard service.  

Initially, the Board points out that only selected service 
medical records furnished by the appellant have been 
associated with the claims file.  In this regard, the Board 
notes that, while on INACDUTRA following an annual physical 
fitness test, the appellant was treated at a local emergency 
department, in November 1996, for chest wall pain that 
resolved when he was given Ibuprofen.  Also, on a 
periodic/over 40 examination report dated in January 1999, 
the examiner indicated that the appellant was not qualified 
for retention.  In so finding, the examiner noted that the 
appellant was obese and was found to have impaired hearing in 
both ears meeting the provisions of 38 C.F.R. § 3.385 (2007) 
following otitis in the left ear and that he needed an ear, 
nose, and throat (ENT) evaluation, that serial blood 
pressures were needed to determine whether the appellant had 
persistently high systolic pressure, and that the appellant 
had been taking Prozac and Xanax for ten years for anxiety 
and depression and that he needed a psychiatric evaluation to 
rule out probable panic disorder.  

Subsequently, a September 1999 National Guard memorandum 
reflects that a medical review was conducted by the Military 
Duty Review Board on September 11, 1999 and that the 
appellant was determined to be fit for duty in current 
assignment, but a copy of the review board's findings and any 
medical evaluations performed in support of their findings 
are not in the claims file.  In an apparent February 2000 
dental treatment questionnaire, the appellant indicated that 
he did not have any current medical/dental problems.  
However, in a January 2002 medical history, the appellant 
indicated that he was taking various medications for 
treatment of depression, panic attacks, and high blood 
pressure.  

In an October 2004 response to the RO's request for records, 
the North Carolina National Guard responded that it had no 
records for the appellant and that VA needed to send a 
request to ARPERCEN (now AR-PERSCOM) in St. Louis to obtain 
his records.  However, the RO did not send a follow-up 
request to AR-PERSCOM or the National Personnel Records 
Center (NPRC).  The Board notes that the transfer of National 
Guard records is often delayed between the state organization 
and AR-PERSCOM.  On remand, the RO should make another 
attempt to obtain the appellant's service medical records and 
a copy of his Official Military Personnel File (OMPF) and/or 
Military Personnel Record Jacket (MPRJ) to ascertain his 
dates of INACDUTRA and whether there may be a determination 
that the appellant suffered an injury or aggravation of a 
civilian work-related injury or a line of duty injury during 
his National Guard service.  Generally, the OMPF/MPRJ 
contains copies of any physical profiles and medical board 
proceedings. 

Given that the January 1999 National Guard examination 
revealed bilateral hearing loss meeting the requirements of 
38 C.F.R. § 3.385, the appellant's assertion that he had a 
significant history of noise exposure in the National Guard, 
a January 2004 private physician's statement that the 
appellant's hearing loss could be explained by such noise 
exposure, the appellant's personnel records showing that he 
was a material control and accounting specialist, and the 
relationship, if any, between any hearing loss disability and 
in-service noise exposure, the Board finds that VA 
examination, with audiometric testing, and a medical opinion 
by an otolaryngologist (ENT physician)-based on full 
consideration of the appellant's documented medical history 
and assertions-is needed to resolve his claim for service 
connection for hearing loss.   See 38 U.S.C.A. § 5103A (West 
2002).  

Hence, the RO should arrange for the veteran to under 
appropriate examination (with appropriate testing), at a VA 
medical facility.  The appellant is hereby advised that, 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim as the 
determination will be based on the evidence of record.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
appellant fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the examination sent by the 
pertinent VA medical facility.

Prior to arranging for the appellant to undergo examination, 
to ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all evidence in his 
possession.  

The Board points out that there are various statements from 
private physicians indicating that the appellant has been 
treated for panic disorder and generalized anxiety since 
March 1995 and that he has high frequency hearing loss in 
both ears and hypertension, which the private physicians have 
attributed to the appellant's military service.  Except for 
chiropractic treatment records dated in September and October 
2002, there are no other private treatment records in the 
claims file.  The RO should ask the appellant to sign 
authorizations for release of records from the other 
physicians who have treated him for any of the claimed 
disabilities, since his release from ACDUTRA-particularly, 
Drs. Douglas A. Fullington, Daniel Whitley, Jr., Patrick H. 
Sasser, and Anthony W. Hamm.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2007)).  See also 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include, 
if appropriate, arranging for VA examination in connection 
with any other claim on appeal) prior to readjudicating the 
appellant's claims for service connection.  

For the foregoing reasons, these matters are hereby REMANDED 
to the RO, via the AMC, for the following:

1.  The RO should make another attempt to 
obtain copies of the appellant's service 
medical records and Official Military 
Personnel File (OMPF) and/or Military 
Personnel Record Jacket (MPRJ) to 
ascertain his dates of INACDUTRA and 
whether there may be a determination that 
the appellant suffered an injury or 
aggravation of a civilian work-related 
injury or a line of duty injury during 
his National Guard service.  

In doing so, the RO should contact the 
AR-PERSCOM (formerly ARPERCEN), the 
National Personnel Records Center (NPRC) 
and the Department of the Army.  

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  In 
contacting any records custodian (AR-
PERSCOM, the service department, or 
NPRC), the RO should submit copies of the 
appellant's DD Form 214.  Copies of all 
materials obtained should be associated 
with the file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain 
any additional evidence pertinent to 
any of the claims remaining on appeal 
that is not currently of record.  The 
RO specifically should request that the 
appellant provide authorization to 
enable VA to obtain records from Drs. 
Douglas A. Fullington, Daniel Whitley, 
Jr., Patrick H. Sasser, and Anthony W. 
Hamm.

The VA should invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claims within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the appellant to 
undergo VA ENT examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the appellant, and 
the report of the examination should 
include discussion of the appellant's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry, and 
speech discrimination testing, for each 
ear), should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

Based on the results of audiometric 
testing, the ENT physician should 
specifically indicate, with respect to 
each ear, whether the appellant currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  If hearing loss is diagnosed, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., a 50 percent or more 
probability) that such disability is the 
result of a disease or injury (to 
particularly include alleged in-service 
noise exposure) incurred in or aggravated 
coincident with ACDUTRA (from February 
1982 to December 1982), or is the result 
of an injury during INACDUTRA while 
serving in the National Guard.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted (to include, if appropriate, 
VA examination in connection with any 
other claim), the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and 
legal authority.  

7.  If any determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

